EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-74217 on Form S-8 of Community Trust Bancorp, Inc. (the “Corporation”) of our report dated March 9, 2006, relating to the 2005 consolidated financial statements of the Corporation, appearing in this Annual Report on Form 10-K of Community Trust Bancorp, Inc. for the year ended December 31, 2007. /s/ Deloitte & Touche, LLP Deloitte & Touche, LLP Louisville,
